Walker, J.
1. If the petition and process substantially conform to the requisites of the Code, and the defendant have notice of the pendency of the cause, all other objections shall be disregarded, provided there is legal cause of action set forth. Rev. Code, Sec. 3269.
2. All misnomers in judicial proceedings on the civil side of the Court, are amendable instanter, without working unnecessary delay. Rev. Code, 3433.
3. If a party amend his pleadings, the Court may, in his discretion, continue the cause at the instance of the amending party, if the opposite party will make oath, or his counsel state in his place, that he is surprised by such amendment, and that he is less prepared for trial, and how, than he would have been if such amendment had not been made, and that such surprise is not claimed for the purpose of delay. Rev. Code, Sec. 3470.
4. The mistake or misprision of a clerk, or other ministerial officer, shall in no case work to the injury of a party, where, by an amendment, justice may be promoted. Rev. Code, Sec. 3456.
*604How are the facts of this case ? The petition and process were correct, and the defendant had been notified of the pendency of the cause; all other objections should have been disregarded, for there was a legal cause of action set forth as, required by the code. The Court then certainly did right to hold the service sufficient.
Ought a continuance to have been granted because the Court directed a change of the order of the initials of the name of the maker of the note, as set out in the copy served on the endorser, and without any cause being shown except the allowance of such an amendment ? Most clearly not. The defendant was not surprised by the amendment, and was not the less prepared for trial in consequence thereof. We see no reason why this small mistake of a clerk should work to the injury of the plaintiff. Indeed, no amendment of the copy declaration was necessary, because the defendant had notice of a legal cause of action properly set forth.
Judgment affirmed.